Citation Nr: 0533209	
Decision Date: 12/08/05    Archive Date: 12/30/05

DOCKET NO.  04-04 133	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  New and material evidence to reopen a claim for service 
connection for a low back disability.

2.  Service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




INTRODUCTION

The veteran served from August 1968 to August 1976.  This 
matter comes before the Board on appeal from a determination 
of the San Diego, California, Department of Veterans Affairs 
Regional Office.

The issue of entitlement to service connection for a lumbar 
spine disorder is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Service connection for a low back disability was denied 
by the Board in February 1989.

2.  The evidence added to the record since the February 1989 
determination is relevant and probative of the issue at hand.


CONCLUSION OF LAW

The February 1989 Board decision denying service connection 
for a back disorder is final.  New and material evidence 
sufficient to reopen the claim has been received.  
38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. § 3.156 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In view of the partial grant, any VCAA violation is harmless.

Service connection for a low back disability was previously 
addressed by the Board in February 1989.  That decision is 
final.  38 U.S.C.A. § 7104.  However, a previously denied 
claim may be reopened upon the submission of new and material 
evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

At the time of the prior denial, there was in-service 
evidence of complaint of and treatment for low back pain.  
There was also some in-service evidence of sciatica.  After 
service, in the 1980s, there was evidence of low back 
pathology, diagnosed as disc disease involving the lumbar 
spine.  However, there was no competent evidence of 
continuity or of a nexus to service.  In essence, it was 
determined that the in-service complaints were acute and 
resolved and that the post-service pathology was unrelated to 
service.

Since the prior Board decision, the veteran has applied to 
reopen his claim.  In support of the application he submitted 
evidence of an evaluation of the lumbar spine dated in 1984.  
He has also presented sworn testimony regarding continuity of 
symptomatology.  

The  Court has established that for purposes of reopening, 
the truth of the evidence is to be accepted.  Based upon the 
reasons for the prior denial, the Board concludes that new 
and material evidence has been submitted.  In the past, the 
record lacked adequate evidence of continuity of symptoms 
since service.  Clearly, a veteran is competent to report 
that he has back pain.  He is also competent to report when 
that pain started.  In view of the fact that the testimony 
must be accepted as true, the evidence cures one of the 
evidentiary defects that existed at the time of the prior 
denial.  Accordingly, the claim is reopened.


ORDER

The application to reopen a claim for service connection for 
a low back disability is granted.




REMAND

The Board has determined that the claim has been reopened.  
As such, a medical opinion is needed to determine whether the 
post service disc disease is related to the in-service 
manifestations, including the in-service report of sciatica.  
Therefore, the case is remanded for the following:

The claims file should be referred to a 
physician for a medical opinion.  It is 
requested that the examiner review the 
file, including the in-service complaints 
of back pain and a reference to sciatica 
and determine whether there is a 
relationship between the post-service 
diagnosis and the in-service-complaints.

The AOJ should then review the claim.  If upon completion of 
the above action the claim remains denied, the case should be 
returned to the Board after compliance with appellate 
procedure.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


